Citation Nr: 1737551	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle intermittent sharp pain.

2.  Entitlement to service connection for right big toe numbness. 

3.  Entitlement to an initial rating in excess of 30 percent for depressive disorder. 

4.  Entitlement to a total disability rating based upon unemployability (TDIU).


ORDER

Entitlement to service connection for right ankle intermittent sharp pain is dismissed.

Entitlement to service connection for right big toe numbness is dismissed. 

Entitlement to an initial rating of 70 percent for depressive disorder is granted, effective the date of service connection. 

Entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the December 2016 hearing, the Veteran withdrew his appeal for entitlement to service connection for right ankle intermittent sharp pain.

2.  On the record December 2016 hearing, the Veteran withdrew his appeal for entitlement to service connection for right big toe numbness. 

3.   For the entirety of the appeal period, the Veteran's depressive disorder manifested in the following symptoms: (1) obsessional rituals that induce panic attacks; (2) impaired impulse control, including unprovoked irritability with periods of violence; (3) inability to establish and maintain effective relationships; (4) memory loss; (5) disturbances of motivation and mood; and (6) sleep disturbances.  These symptoms produced occupational and social impairment with deficiencies in work, family and other social relations, judgment, and mood.


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for withdrawal of the appeal for entitlement to service connection for right ankle intermittent sharp pain.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The Veteran has met the criteria for withdrawal of the appeal for entitlement to service connection for right big toe numbness.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The Veteran has met the criteria for a rating of 70 percent for the entirety of the appeal period for the depressive disorder.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from August 1999 to March 2004.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision the RO granted service connection for depressive disorder also claimed as posttraumatic stress disorder with a 30 percent initial rating, effective November 23, 2011.

The Veteran testified at a December 2016 Board hearing at the RO before the undersigned. 

During the December 2016 hearing, the Veteran stated on the record that he wanted to withdraw his appeals for entitlement to service connection for right ankle intermittent sharp pain and right big toe numbness.  The Veteran may withdraw an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

In a May 2017 Application for Increased Compensation based on Unemployability, the Veteran alleged that his service-connected mental health disability prevented him from obtaining or maintaining any substantially gainful occupation.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is now properly before the Board.  However, for the reasons discussed in the REMAND portion of the decision below, further development is required.

The Veteran generally contends that his symptoms warrant an initial increased evaluation of his depressive disorder, in excess of 30 percent.  Based on the evidence currently of record, the Board finds that entitlement to a rating of 70 percent is warranted for the entirety of the appeal period.  Specifically, the Board finds that the Veteran's symptoms during that period most closely approximate those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent rating is warranted for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

In a February 2012 Statement, the Veteran reported the following symptoms: being extremely distant from family, progressively since separation; increasing frequency of bad dreams and sleeping less over the last two years; several occasions of yelling at coworkers over relatively minor incidents; increasing frequency of depression; difficulty socializing at work, which led to quitting his job; and frequently engaging in dangerous behavior (riding fast, driving aggressively, road rage, sexual behavior).   

A March 2012 treatment record from Central Texas VAMC documented that the Veteran: was oriented to time, person, place, situation; had no suicidal ideation/intent/plan; had appropriate behavior and mood; and had clear speech.

A July 2012 treatment record from Central Texas VAMC documented that the Veteran: was oriented to time, person, place, situation; had no suicidal ideation/intent/plan; had appropriate behavior and mood; had clear speech; and generally appeared neat/clean.  However, during a July 2017 Traumatic Brain Injury (TBI) Screening, the Veteran reported symptoms of: irritability; headaches; and sleep problems (although, during a follow-up assessment the same month, the Veteran endorsed: short-term memory problems; headaches; sensitivity to bright light; irritability/mood swings/anger management problems; sleep difficulties; and balance problems).  

During a July 2017 PTSD Screening, the Veteran reported symptoms of: having nightmares or intrusive thoughts; and being constantly on guard, watchful, or easily startled.  During a July 2017 Depression Screening, the Veteran reported symptoms of: little interest or pleasure in doing things, more than half the days; and feeling down, depressed, or hopeless, more than half the days.  During a July 2017 Suicide Risk Screening, the Veteran reported that he felt hopeless and/or helpless and the examiner assessed the risk potential for suicidal behavior as moderate (although the Veteran denied having thoughts of self-harm). 

During a July 2017 Behavioral Health Initial Visit Consult, the Veteran reported that he: only had a few relationships; was close with his sister, but distanced from his parents; was doing well in college, but tended to procrastinate and had a waning interest; had periods of insomnia; racing thoughts; feeling less interested; having episodes of road rage and reacting when people are disrespectful; periods of depression lasting 1 to 2 months starting in teenage years; irritability and anger.  The examiner assessed: decreased interest in pleasurable activities; difficulty falling asleep; fatigue or loss of energy; poor appetite; feelings of hopelessness and helplessness; isolation and social withdrawal; intrusive thoughts; flashbacks; emotional numbing; and difficulty with anger management.  The examiner opined that the symptoms were mild and that the Veteran was a low risk for self-harm.

At an August 2012 TBI Second Level Evaluation at a VAMC, the Veteran reported that his symptoms had affected him over the last 30 days, based on the following scale: none (rarely if ever present not a problem at all); mild (occasionally present but it does not disrupt activities, I can usually continue what I am doing; does not really concern me); moderate (often present, occasionally disrupts my activities; I can usually continue what I am doing with some effort; I am somewhat concerned); severe (frequently present and disrupts activities; I can only do things that are fairly simple or take little effort; I feel like I need help); and very severe (almost always present and I have been unable to perform at work, school, or home due to this problem; I probably cannot function without help).  

The Veteran reported the following: feeling dizzy- moderate; loss of balance- mild; poor concentration, clumsy- mild; headaches- moderate; nausea- none; vision problems, blurring, trouble seeing- mild; sensitivity to light- moderate; hearing difficulty- severe; sensitivity to noise- severe; numbness or tingling in parts of my body- severe; change in ability to taste and/or smell- none; loss of appetite or increase appetite- none; poor concentration, cannot pay attention- moderate; forgetfulness, cannot remember things- moderate; difficulty making decisions- none; slowed thinking, difficulty getting organized, cannot finish things- mild; fatigue, loss of energy, getting tired easily- moderate; difficulty falling or staying asleep- severe; feeling anxious or tense- very severe; feeling depressed or sad- severe; irritability, easily annoyed- severe; poor frustration tolerance, feeling easily overwhelmed by things- severe; hypervigilance- mild; interference with life in last 30 days- moderate; having difficulties with daily activities because of these symptoms.  The Veteran also reported that he did not have a problem being in crowds.  On examination, the Veteran had pleasant affect and was attentive and interactive.

The Veteran was afforded a VA psychiatric examination in April 2013.  The Veteran reported the following symptoms: poor sleep, around five hours of irregular sleep; mood swings of irritability and anger with road rage; mild short term memory issues; mild hypervigilance; loss of interest in working out in the last three months; decreased academic performance; "seldom" dreams/nightmares "a couple maybe every month, it's more like a daydream"; avoidance of crowds and people; daily sadness, low drive, and decreased self-esteem.  The Veteran reported that he generally experienced these symptoms daily.  The Veteran also reported that he had a "good normal" relationship with his five siblings and denied suicidal ideation/attempts and homicidal ideation.  

The examiner assessed the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; and disturbances of motivation and mood.  The examiner elaborated that the Veteran's depressive symptoms (loss of pleasure; punishment feelings; crying; loss of interest; loss of interest in sex) were severe.  The examiner also assessed moderate symptoms of: self-dislike; indecisiveness; concentration difficulty; and tiredness or fatigue.  Additionally, the examiner assessed mild symptoms of: sadness; pessimism; past failure; guilty feelings; self-criticalness; suicidal thoughts or wishes; worthlessness; loss of energy; changes in sleeping pattern (less); and irritability.  The examiner opined that these symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Beck Depression Inventory-II is a self-report of depression; the Veteran's score of 33 falls within the severe range.

A May 2013 Mental Health Diagnostic Study from Central Texas VAMC includes a Beck Depression Inventory-II with a score of 42, which falls within the severe range.  The Veteran had the following symptoms: severe punishment feelings, agitation, loss of interest, worthlessness, tiredness or fatigue, and loss of interest in sex; moderate symptoms of sadness, pessimism, loss of pleasure, self-dislike, self-criticalness, indecisiveness, loss of energy, irritability, changes in appetite (less), and concentration difficulty; mild past failure, guilty feelings; and changes in sleeping pattern (less).  The Veteran endorsed thoughts of suicide/self-harm, but denied having a specific plan or intent.  

The Veteran also reported: racing thoughts; jitters; rapid heartbeat; hopelessness; helplessness; approximately two panic attacks per week; repetitive thoughts; lowered self-esteem; avoidance of others; angry outbursts; memory problems; avoidance of responsibilities; frequently dissatisfied; loss of confidence; compulsive and risky behaviors; feelings of regret; feeling as if he were being followed or observed; hearing voices or noises others cannot hear; daily flashbacks of deployment experiences; sporadic nightmares related to combat (sometimes once per month and sometimes "a couple" per week); and disrupted sleep due to intermittent insomnia (averages two to three hours of sleep per night).  Upon examination, the Veteran was documented as cooperative, friendly, open, oriented to all spheres, and having normal speech, appearance, and cognition. 

February and March 2014 treatment records from Central Texas VAMC documented that the Veteran had: appropriate behavior and mood; clear speech; and no suicidal thoughts/intents/plans. 

In the October 2013 Notice of Disagreement, the Veteran asked for an evaluation of 70 percent.  The Veteran stated that he believed that his mental health symptoms were not accurately evaluated during the April 2013 examination because it was one of his "good day[s]."  The Veteran reported that he was unemployed and no longer in school because his symptoms (did not specify) made it difficult to find employment and he had problems with memory.   

In the March 2015 VA Form 9, the Veteran reiterated his contention about the inadequacy of the April 2013 examination.  The Veteran reported symptoms of: panic attacks occurring more than twice per week (although he noted that "sometimes they are more frequent and sometimes they are less frequent"); sometimes being alerted by sudden, loud noises; sometimes obsessing over his own death; difficulty remembering complex commands at work (he noted that he did not think as quickly as he remembered being able to in the past); difficulty with abstract thinking, even on simple problems (he noted that he had good days and bad days); and almost no relationship with family or coworkers off duty (he noted that he is also socially awkward around his coworkers at times).   

The Veteran was afforded a VA psychiatric examination in July 2016.  The Veteran reported the following symptoms: stress and some anxiety surrounding a new job; difficulty initiating sleep, insomnia every once in a while, and waking up not feeling rested; panic attacks; social awkwardness; depressed mood most days; fatigue; low self-esteem; hopelessness; and decreased participation in enjoyable activities.  The Veteran also reported that: he dated (but preferred to be single); had a few friends from work; started college full-time in 2013, earning an associate's degree in biology in May 2014; had no legal problems; had no nightmares.  

The examiner assessed the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed: appropriate appearance; dysphoric mood and affect; cooperative attitude; unremarkable speech and motor activity; intact thought process and judgement; and no reported risk of harm to self, others, or property.  The examiner explained that the Veteran's depressive symptoms were mild and were reported to occasionally impact his work performance as well as family and social relationships. 

During the December 2016 hearing, the Veteran reported the following symptoms: panic attacks (sometimes not occurring one week, sometimes occurring twice per week); memory loss that caused job difficulties/loss; depressed mood; difficulty associating with people that caused job difficulties/loss; prefers to be alone and avoid people, especially civilians (although he noted that he will see his sister, nieces, and nephews around once every couple of months); rushed/anxious decision-making (purchasing a house and truck, then having to sell them); and road rage (screaming).  

The Veteran also reported that he went to the gym to release energy and that, although he was saddened by his brother's recent death, the Veteran did not reach out to his family.  The Veteran stated that his symptoms were worse than when he was examined in July 2016.  The Veteran also indicated that he might not have been completely forthcoming in reporting his symptoms in prior examinations and treatment because he was concerned about his treatment record affecting potential employers.  The undersigned encouraged the Veteran to be as forthright as possible during any future examinations. 

The Veteran was most recently afforded a VA psychiatric examination in July 2017.  The Veteran reported being withdrawn from his family of origin and having no friends.  He said that he had been a shut in, although he did go to the gym.  He reported that he had no friends; but then stated that he felt awkward around friends.  He had been unemployed since October 2016 when he had been laid off of a job contractor job at an Army base.

the following symptoms: difficulty with concentration that significantly impacted job performance; limited motivation; lying in bed until noon and problems with starting the day; feelings of worthlessness, helplessness, and considerable guilt; fluctuating appetite; significant sleep difficulties; nightmares about demons and creatures, sometimes wakes up sweating and has problems falling back to sleep; worries often; ruminates on various thoughts of awful things happening; active mind that is difficult to calm; panic episodes on occasion; angry outbursts on occasion; anxiety attacks triggered by loud noises and thinking about his own mortality; awkwardness around his family; no friends; significant problems with forming and maintaining relationships; problems working with civilians.  

The Veteran also reported that he maintains adequate hygiene and denied feelings of hopelessness, legal issues, suicidal/homicidal ideation/intent/plan, and auditory/visual hallucinations.  The examiner assessed the following symptoms: depressed mood; anxiety; chronic sleep impairment; and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran: appeared his stated aged; was casually dressed; was cooperative; was alert and oriented to person, place, time, and purpose; had speech within normal limits; maintained sufficient eye contact; had dysthymic mood and primarily flat affect; had linear, logical, and goal directed thought process; had adequate insight and judgement; and demonstrated sufficient impulse control.  

The examiner did not observe any paranoia, obsessions, or compulsions.  The examiner also supplemented her professional opinion with psychometric measures.  The Beck Anxiety Inventory-II is a self-report of anxiety; the Veteran's score was 28, which falls within the moderate range.  The Assessment of Depression Inventory is an instrument that assesses depression and has validity scales that address response honesty; the Veteran produced a valid profile and his score of 63 was assessed as within the severe range.  Overall, however, the examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Based on the aforementioned, the Board finds that, throughout the appeal period, the Veteran's symptoms (obsessional rituals that induce panic attacks; impaired impulse control, including unprovoked irritability with periods of violence; inability to establish and maintain effective relationships; memory loss; disturbances of motivation and mood; and sleep disturbances) most closely approximated those contemplated by a 70 percent rating because they resulted in occupational and social impairment with deficiencies in work, family and other social relations, judgement, and mood.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Although each symptom was not documented in each treatment record throughout the appeal period, the Veteran credibly reported that his symptoms fluctuated (good/bad days) and that he often underreported symptoms for fear of being precluded from future employment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

A 100 percent rating is not warranted for this period.  The Veteran has not displayed any symptoms specifically listed as examples in the criteria for a 100 percent rating.  While he endorsed concentration and memory issues, there is no evidence currently of record that his memory impairment was so severe that he forgot the names of close relatives or his own occupation or name.  There are also no indications that the Veteran was unable to perform activities of daily living or was in persistent danger of hurting himself or others.  Further, the Veteran was oriented in all spheres, had normal thought and speech processes, and did not experience persistent delusions or hallucinations.  Even if the Veteran's May 2013 report of hearing voices/noises others cannot hear medically equated to auditory hallucinations, there is no evidence of record that these hallucinations were persistent.  

Significantly the evidence does not show total social and occupational impairment.  The Veteran was employed or in school for most of the appeal period and he has maintained some; limited social contacts.  Even at the most recent examination he reported going to the gym, an activity that would involve some contact with others and provided apparently contradictory information as to whether he had friends.  There is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

As such, an initial 70 percent rating is warranted for the entire period since the effective date of service connection.


REMAND

As previously discussed, the issue of entitlement to a TDIU was raised by the record and is now properly before the Board.  See Rice, 22 Vet. App. at 447.  However, the RO is still actively developing the Veteran's pertinent employment history.  See June 2017 requests to former employers; July 2017 response from one of the former employers.  As such, the Board remands this issue for adjudication that includes the results of the pending development and the outcome of this decision. 

Accordingly, the case is REMANDED for the following action:

After completing the necessary TDIU development, adjudicate the issue of entitlement to a TDIU.  

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Texas Veterans Commission

Department of Veterans Affairs


